              Case:20-01947-jwb          Doc #:302 Filed: 09/14/2020     Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                            Chapter 11
    BARFLY VENTURES, LLC, et. al., 1                        Case No. 20-01947-jwb

             Debtors.                                       (Jointly Administered)

    ____________________________________/

      MONTHLY FEE STATEMENT OF SUGAR FELSENTHAL GRAIS & HELSINGER
     LLP FOR COMPENSATION FOR SERVICES RENDERED & REIMBURSEMENT OF
         EXPENSES AS COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED
                        CREDITORS FOR AUGUST 2020


    Name of Applicant:                              Sugar Felsenthal Grais & Helsinger LLP
    Authorized to provide services to:              Official Committee of Unsecured Creditors
    Effective Date of Retention:                    August 10, 2020 (retroactive to June 25)
    Period for which compensation is sought:        August 2020
    Amount of compensation sought as actual,        $41,950.00 2
    reasonable, and necessary:                      80% = $33,560.00
                                                    20% = $8,390.00

    Amount of expense reimbursement sought:         $0.00
    Total interim request:                          $33,560.00


1
  The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).
2
  Pursuant to the Committee’s retention of SFGH, SFGH invoices the Committee at a blended
hourly rate of $500.


4958857.v1
          Case:20-01947-jwb   Doc #:302 Filed: 09/14/2020      Page 2 of 14




                                     Respectfully submitted by,

                                     JAFFE RAIT HEUER & WEISS, P.C.

                                     By:    /s/ Paul R. Hage
                                     Paul R. Hage (P70460)
                                     27777 Franklin Road, Suite 2500
                                     Southfield, MI 48034
                                     (248) 351-3000
                                     phage@jaffelaw.com

                                     -and-

                                     SUGAR FELSENTHAL GRAIS &
                                     HELSINGER, LLP

                                     Michael A. Brandess
                                     Elizabeth Vandesteeg
                                     30 N. LaSalle Street, Suite 3000
                                     Chicago, IL 60602
                                     (312) 704-9400
                                     mbradness@sfgh.com
                                     evandesteeg@sfgh.com

                                     Counsel for the Official Committee of Unsecured
                                     Creditors of Barfly Ventures, LLC et al.

Dated: September 14, 2020
                       Case:20-01947-jwb Doc #:302 Filed:
                                   SUGAR FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGER Page
                                                                      LLP 3 of 14
                                                       30 N. LaSalle Street
                                                          Suite 3000
                                                       Chicago, IL 60602
                                                         (312)704-9400




                                                                                                                       Page: 1
      Official Committee of Unsecured Creditors                                                                     08/31/2020
      Barfly Ventures, LLC, et al.                                                                   Account No:    10836-001
      c/o Gordon Food Service, Inc.                                                                Statement No:        263207
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      General Case Administration


                                                             Fees

                                                                                                           Hours

08/11/2020    MAB    Telephone conference with John Lucas regarding case status (0.3); email
                     correspondence with Paul Hage regarding same (0.3).                                     0.60      345.00

08/12/2020    MAB    Telephone conference with James Morden regarding PPP hearing, sale,
                     and case status (0.4).                                                                  0.40      230.00

08/14/2020    MAB    Multiple email correspondence with committee professional working group
                     regarding Mark Sellers bankruptcy (0.5); strategy conference with Paul
                     Hage regarding same (0.3).                                                              0.80      460.00

08/16/2020    EBV    Attention to issues raised by Mark Sellers personal bankruptcy (0.4).                   0.40      262.00

08/17/2020    EBV    Strategy conferences with Michael Brandess and Paul Hage regarding
                     various issues (sale, PPP, Sellers' BK) (0.9).                                          0.90      589.50

              MAB    Multiple e-mail correspondence with John Lucas regarding Mark Seller's
                     bankruptcy filing (0.4); review loan document regarding same (0.3);
                     telephone conference with John Lucas and Paul Hage regarding sale, PPP
                     issue, and case status (0.4); strategy conference with committee
                     professionals regarding case status (0.9).                                              2.00     1,150.00

08/18/2020    MAB    Review debtors' professionals' fee statements (0.7); email correspondence
                     with Paul Hage regarding same (0.2).                                                    0.90      517.50

              EBV    Review draft appearance to be filed in Mark Sellers personal BK case (0.1).             0.10        65.50

08/19/2020    MAB    Telephone conference with John Lucas regarding PPP issue, sale, and
                     case status (0.3); multiple strategy conferences and email correspondence
                     with Elizabeth Vandesteeg and Paul Hage regarding same (0.7); strategy
                     conference with Paul Hage regarding same (0.2).                                         1.20      690.00

              EBV    Strategy conference with Michael Brandess regarding sale and PPP status
                     and strategy (0.5); call with Mastodon and Committee professionals
                     regarding sale update (0.5).                                                            1.00      655.00

08/24/2020    MAB    Draft e-mail memorandum to John Lucas regarding sale motion, PPP issue,
                     and Mark Sellers bankruptcy (0.3).                                                      0.30      172.50
                       Case:20-01947-jwb          Doc #:302 Filed: 09/14/2020          Page 4 of 14                  Page: 2
      Official Committee of Unsecured Creditors                                                                   08/31/2020
                                                                                                   Account No:    10836-001
                                                                                                 Statement No:        263207
      General Case Administration


                                                                                                         Hours

08/25/2020    MAB    Prepare for and participate in status hearing (0.8).                                  0.80      460.00

08/27/2020    EBV    Put together strategy and outline for TRO regarding declaratory/adversary
                     regarding SBA and PPP funds (2.1).                                                    2.10     1,375.50

08/28/2020    EBV    Attention to upcoming hearing in Sellers' bankruptcy to determine whether
                     committee appearance necessary (0.3).                                                 0.30      196.50
                     For Current Services Rendered                                                        11.80     7,169.00

                                                         Recapitulation
              Timekeeper                                               Hours           Rate            Total
              Elizabeth B. Vandesteeg                                   4.80        $655.00        $3,144.00
              Michael A. Brandess                                       7.00         575.00         4,025.00




                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                       Case:20-01947-jwb Doc #:302 Filed:
                                   SUGAR FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGER Page
                                                                      LLP 5 of 14
                                                       30 N. LaSalle Street
                                                          Suite 3000
                                                       Chicago, IL 60602
                                                         (312)704-9400




                                                                                                                      Page: 1
      Official Committee of Unsecured Creditors                                                                    08/31/2020
      Barfly Ventures, LLC, et al.                                                                  Account No:    10836-004
      c/o Gordon Food Service, Inc.                                                               Statement No:        263210
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Investigation of Operations & Assets


                                                             Fees

                                                                                                          Hours
08/03/2020    MAB    Telephone conference with John Lucas regarding PPP responsive filings
                     (0.2); strategy conference with Elizabeth Vandesteeg regarding same (0.4);
                     telephone conference with Paul Hage regarding same (0.2); email
                     correspondence with Mark Melickian regarding PPP legislation and
                     committee responsive pleadings (0.3); finalize response to First Savings
                     Bank objections (0.9).                                                                 2.00     1,150.00

              EBV    Review debtors objection to First Savings Bank (0.3); strategy conference
                     with Michael Brandess regarding same (0.4).                                            0.70      458.50

              MSM Analyze and summarize proposed PPP legislation and potential impact on
                  case for Committee counsel team (2.1).                                                    2.10     1,438.50

08/04/2020    EBV    Strategy conference with Michael Brandess regarding upcoming hearing
                     (0.3).                                                                                 0.30      196.50

              MAB    Review East Beltline letter regarding liquor license (0.3); email
                     correspondence with committee professionals regarding same (0.2);
                     research UCC filings regarding liquor license (0.3); email correspondence
                     with Paul Hage regarding same (0.1); Strategy conference with Elizabeth
                     Vandesteeg regarding PPP hearing (0.3)                                                 0.90      517.50

              MSM Telephone calls with Michael Brandess regarding Barfly arguments (0.2).                   0.20      137.00

08/05/2020    MAB    Draft outline for PPP hearing (1.1); strategy conference with professional
                     working group regarding same (0.8).                                                    1.90     1,092.50

              EBV    Strategy conference with Michael Brandess regarding PPP argument (0.4);
                     PPP hearing outline and preparation (2.2); strategy conference with
                     committee professionals and debtors' counsel regarding PPP hearing prep
                     (0.8); review First Savings Bank response (0.6).                                       4.00     2,620.00

08/06/2020    MAB    Prepare for and participate in hearing on PPP funds (1.8); email
                     correspondence with committee regarding same (0.3); telephone
                     conference with professional working group regarding same (0.3).                       2.40     1,380.00

              EBV    Continue to prepare for hearing on use of PPP funds (2.3); attend and
                     argue at hearing on PPP funds usage (1.8); various communications with
                       Case:20-01947-jwb          Doc #:302 Filed: 09/14/2020           Page 6 of 14                Page: 2
      Official Committee of Unsecured Creditors                                                                  08/31/2020
                                                                                                  Account No:    10836-004
                                                                                                Statement No:        263210
      Investigation of Operations & Assets


                                                                                                        Hours
                     committee/debtors' professionals regarding PPP, Mastodon, and other
                     issues (0.4).                                                                        4.50     2,947.50

              JTW    Review of FSB Supplemental Response (0.3); Strategy conference with
                     Elizabeth Vandesteeg regarding same, primarily with respect to arguments
                     on usage of PPP loan monies (0.6).                                                   0.90      522.00

08/07/2020    MAB    Participate in court hearing on PPP funds (0.8); post-hearing strategy
                     conference with committee professionals regarding same (0.3);
                     post-hearing strategy conference with John Lucas and Paul Hage and
                     Elizabeth Vandesteeg regarding same (0.6).                                           1.70      977.50

              EBV    Continued hearing on use of PPP funds (0.7); strategy conference with
                     Michael Brandess and Paul Hage regarding next steps and committee
                     position in light of opinion (0.6).                                                  1.30      851.50

08/10/2020    MAB    Telephone conference and e-mail correspondence with Jason Torf
                     regarding ongoing food service (0.4).                                                0.40      230.00

08/17/2020    MAB    Review Mark Sellers' note to company (0.3); strategy conference with
                     Committee professionals regarding same (0.3).                                        0.60      345.00
                     For Current Services Rendered                                                       23.90    14,864.00

                                                        Recapitulation
              Timekeeper                                              Hours             Rate          Total
              Mark S. Melickian                                         2.30         $685.00      $1,575.50
              Elizabeth B. Vandesteeg                                  10.80          655.00       7,074.00
              Jeremy T. Waitzman                                        0.90          580.00         522.00
              Michael A. Brandess                                       9.90          575.00       5,692.50




                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                       Case:20-01947-jwb Doc #:302 Filed:
                                   SUGAR FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGER Page
                                                                      LLP 7 of 14
                                                       30 N. LaSalle Street
                                                          Suite 3000
                                                       Chicago, IL 60602
                                                         (312)704-9400




                                                                                                                      Page: 1
      Official Committee of Unsecured Creditors                                                                    08/31/2020
      Barfly Ventures, LLC, et al.                                                                  Account No:    10836-005
      c/o Gordon Food Service, Inc.                                                               Statement No:        263211
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Employment & Fee Applications - SFGH


                                                               Fees

                                                                                                          Hours
08/04/2020    MAB    Draft July monthly fee statement (1.2).                                               1.20       690.00

08/05/2020    MAB    Review U.S. Trustee objection to committee professional retainers (0.4);
                     draft outline regarding same (0.8).                                                    1.20      690.00

              EBV    Review UST objection to SFGH retainers (0.2).                                          0.20      131.00

08/10/2020    MAB    Draft July monthly invoice (0.9); multiple e-mail correspondence with Paul
                     Hage regarding same (0.3).                                                             1.20      690.00

              NB     Review and compile order overruling First Savings Bank's objections to fee
                     statements of debtors' professionals; review and compile order authorizing
                     employment of Sugar Felsenthal Grais & Helsinger, LLP (0.2).                           0.20        50.00

08/11/2020    NB     Review and compile court docket entries related to limited objections to
                     appointment of professionals (0.1).                                                    0.10        25.00

08/14/2020    NB     Review and compile interim fee application for Sugar Felsenthal (0.1).                 0.10        25.00
                     For Current Services Rendered                                                          4.20     2,301.00

                                                        Recapitulation
              Timekeeper                                              Hours              Rate           Total
              Elizabeth B. Vandesteeg                                  0.20           $655.00         $131.00
              Michael A. Brandess                                      3.60            575.00        2,070.00
              Nancy Bailey                                             0.40            250.00          100.00
                       Case:20-01947-jwb Doc #:302 Filed:
                                   SUGAR FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGER Page
                                                                      LLP 8 of 14
                                                      30 N. LaSalle Street
                                                         Suite 3000
                                                      Chicago, IL 60602
                                                        (312)704-9400




                                                                                                                       Page: 1
      Official Committee of Unsecured Creditors                                                                     08/31/2020
      Barfly Ventures, LLC, et al.                                                                   Account No:    10836-006
      c/o Gordon Food Service, Inc.                                                                Statement No:        263212
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Employment & Fee Application - other professionals


                                                            Fees

                                                                                                           Hours
08/04/2020    MAB    Telephone conference with Paul Hage regarding monthly fee statements
                     (0.2).                                                                                  0.20      115.00

08/05/2020    MAB    Review and revise Mastodon retention order (0.4); email correspondence
                     with John Lucas regarding same (0.2).                                                   0.60      345.00

08/10/2020    NB     Review and compile order overruling First Savings Bank's objections to fee
                     statements of debtors' professionals; review and compile orders authorizing
                     employment of Amherst Partners, LLC, and Jaffe Raitt Heuer & Weiss, P.C.
                     (0.2).                                                                                  0.20        50.00
                     For Current Services Rendered                                                           1.00      510.00

                                                       Recapitulation
              Timekeeper                                             Hours              Rate             Total
              Michael A. Brandess                                     0.80           $575.00           $460.00
              Nancy Bailey                                            0.20            250.00             50.00




                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                       Case:20-01947-jwb Doc #:302 Filed:
                                   SUGAR FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGER Page
                                                                      LLP 9 of 14
                                                     30 N. LaSalle Street
                                                        Suite 3000
                                                     Chicago, IL 60602
                                                       (312)704-9400




                                                                                                              Page: 1
      Official Committee of Unsecured Creditors                                                            08/31/2020
      Barfly Ventures, LLC, et al.                                                          Account No:    10836-009
      c/o Gordon Food Service, Inc.                                                       Statement No:        263214
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Budget & Financial Issues


                                                          Fees

                                                                                                  Hours
08/03/2020    MAB    Email correspondence with Sheldon Stone and James Morden regarding
                     cash flow projections (0.2).                                                   0.20      115.00
                     For Current Services Rendered                                                  0.20      115.00

                                                     Recapitulation
              Timekeeper                                           Hours          Rate          Total
              Michael A. Brandess                                   0.20       $575.00        $115.00




                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                      Case:20-01947-jwb
                                   SUGAR Doc #:302 Filed:
                                         FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGERPage
                                                                      LLP 10 of 14
                                                        30 N. LaSalle Street
                                                           Suite 3000
                                                        Chicago, IL 60602
                                                          (312)704-9400




                                                                                                                      Page: 1
      Official Committee of Unsecured Creditors                                                                    08/31/2020
      Barfly Ventures, LLC, et al.                                                                  Account No:    10836-011
      c/o Gordon Food Service, Inc.                                                               Statement No:        263215
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Committee Meetings & Governance


                                                              Fees

                                                                                                          Hours
08/03/2020    MAB    Telephone conference with Craig Hall regarding case status (0.3); email
                     correspondence with committee regarding committee's and debtors'
                     responses to First Savings Bank's filings (0.2).                                       0.50      287.50

08/04/2020    MAB    Draft agenda for committee meeting (0.2); participate in same (0.5).                   0.50      287.50

08/05/2020    MAB    Email correspondence with committee regarding PPP issue, Mastodon
                     retention, and sale status (0.4).                                                      0.40      230.00

08/06/2020    MAB    Draft email memorandum to committee summarizing PPP hearing (0.4);
                     telephone conference with Craig Hall regarding same (0.2); email
                     correspondence and telephone conference with Doug DeKock regarding
                     claim (0.4).                                                                           1.00      575.00

08/07/2020    MAB    Email correspondence with committee regarding PPP hearing (0.3);
                     telephone conference with Jason Torf regarding same (0.3).                             0.60      345.00

08/11/2020    MAB    Draft agenda for committee call (0.4); participate in same (0.5).                      0.90      517.50

08/13/2020    MAB    Draft email memorandum to committee regarding claims bar date (0.4).                   0.40      230.00

08/18/2020    EBV    Communications with Committee professionals regarding upcoming
                     Committee call (0.3); Participate in standing weekly committee call (0.6).             0.90      589.50

              MAB    Draft agenda for committee call (0.3); participate in same (0.6); multiple
                     email correspondence with Jason Torf regarding post-call follow up (0.3).              0.90      517.50

08/25/2020    MAB    Email correspondence with committee regarding case update (0.3).                       0.30      172.50

              EBV    Communications with committee regarding status of sale efforts and
                     continuations in lieu of weekly call (0.2).                                            0.20      131.00

08/26/2020    MAB    Draft e-mail memorandum to committee regarding case status and lease
                     rejection motion (0.4).                                                                0.40      230.00
                     For Current Services Rendered                                                          7.00     4,113.00
                Case:20-01947-jwb           Doc #:302 Filed: 09/14/2020    Page 11 of 14               Page: 2
Official Committee of Unsecured Creditors                                                           08/31/2020
                                                                                      Account No:   10836-011
                                                                                    Statement No:       263215
Committee Meetings & Governance


                                                 Recapitulation
        Timekeeper                                             Hours         Rate          Total
        Elizabeth B. Vandesteeg                                 1.10      $655.00       $720.50
        Michael A. Brandess                                     5.90       575.00      3,392.50




               FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
               "PAY MY BILL" LINK AT WWW.SFGH.COM
               AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
               PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                      Case:20-01947-jwb
                                   SUGAR Doc #:302 Filed:
                                         FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGERPage
                                                                      LLP 12 of 14
                                                      30 N. LaSalle Street
                                                         Suite 3000
                                                      Chicago, IL 60602
                                                        (312)704-9400




                                                                                                                    Page: 1
      Official Committee of Unsecured Creditors                                                                  08/31/2020
      Barfly Ventures, LLC, et al.                                                                Account No:    10836-012
      c/o Gordon Food Service, Inc.                                                             Statement No:        263216
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Asset Sales


                                                            Fees

                                                                                                        Hours
08/04/2020    MAB    Email correspondence with John Lucas and Robert Hersch regarding
                     stalking horse adequate assurance package (0.2); email correspondence
                     with Nathan Gimpel regarding same (0.2).                                             0.40      230.00

08/05/2020    MAB    Telephone conference with Nathan Gimpel regarding adequate assurance
                     information (0.3); email correspondence with committees professionals
                     regarding same (0.2).                                                                0.50      287.50

              MAB    Telephone conference with Nathan Gimpel regarding adequate assurance
                     package (0.4); email memorandum to committee professionals regarding
                     same (0.3).                                                                          0.70      402.50

08/06/2020    MAB    Email correspondence with Robert Hersch regarding sale updates (0.1).                0.10        57.50

08/10/2020    MAB    Email correspondence with Paul Hage regarding adequate assurance
                     request list (0.2); email correspondence with Nathan Gimpel regarding
                     same (0.3).                                                                          0.50      287.50

08/14/2020    MAB    Telephone conference with Robert Hersch regarding sale update (0.5).                 0.50      287.50

08/18/2020    EBV    Review and analysis regarding Robert Hersch sale status update (0.6).                0.60      393.00

              MAB    Review analysis prepared by Robert Hersch (0.5); email correspondence
                     with Committee professionals regarding same (0.2); email correspondence
                     with Robert Hersch regarding same (0.1).                                             0.80      460.00

08/19/2020    MAB    Telephone conference with Robert Hersch regarding sale status (0.5).                 0.50      287.50

08/21/2020    EBV    Strategy conference with Michael Brandess regarding sale update status
                     (0.4).                                                                               0.40      262.00

              MAB    Review adequate assurance package (0.2); email correspondence with
                     Nathan Gimpel regarding same (0.2); strategy conference with Committee
                     professionals regarding same (0.4); telephone call and multiple email
                     correspondence with Jason Torf regarding sale status (0.7); telephone
                     conference with Robert Hersch regarding sale status (0.6); telephone
                     conference with Sheldon Stone regarding same (0.4); telephone conference
                     with Elizabeth Vandesteeg regarding same (0.3); email memorandum to
                      Case:20-01947-jwb           Doc #:302 Filed: 09/14/2020            Page 13 of 14                    Page: 2
      Official Committee of Unsecured Creditors                                                                        08/31/2020
                                                                                                        Account No:    10836-012
                                                                                                      Statement No:        263216
      Asset Sales


                                                                                                              Hours
                     committee regarding same (0.6).                                                           3.40      1,955.00

08/24/2020    MAB    Multiple telephone conferences with Michael Maggio regarding sale hearing
                     (0.3); telephone conference with Elizabeth Vandesteeg and John Lucas
                     regarding same (0.2); telephone conference with Paul Hage regarding same
                     (0.2); multiple telephone conferences with Jason Torf regarding same (0.3);
                     review stipulation extending sale hearing and objection deadline (0.3).                    1.30      747.50

              EBV    Review Stalking Horse adequate assurance letter (0.3); review update to
                     committee regarding overall sale status and adequate assurance issues
                     (0.2); strategy conference with John Lucas regarding committee exception
                     to pending sale objection deadline (0.3); review and revise stipulation
                     regarding hearing continuance to incorporate same (0.3); strategy
                     conference with Michael Brandess regarding same (0.2)                                      1.30      851.50

08/25/2020    MAB    Review First Savings Bank's response to sale motion (0.3).                                 0.30      172.50

08/28/2020    EBV    Attention to status of sale process (0.2); participate in Mastodon update call
                     regarding same (0.5).                                                                      0.70      458.50

08/31/2020    MAB    Strategy conference with Sheldon Stone regarding sale process (0.3);
                     multiple e-mail correspondence with Robert Hersch regarding same (0.2);
                     review updated sale information (0.3).                                                     0.80      460.00
                     For Current Services Rendered                                                             12.80     7,600.00

                                                         Recapitulation
              Timekeeper                                               Hours              Rate              Total
              Elizabeth B. Vandesteeg                                   3.00           $655.00          $1,965.00
              Michael A. Brandess                                       9.80            575.00           5,635.00




                     MAB/MSM/EBV/JPF/JRO

                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
                      Case:20-01947-jwb
                                   SUGAR Doc #:302 Filed:
                                         FELSENTHAL GRAIS09/14/2020
                                                          & HELSINGERPage
                                                                      LLP 14 of 14
                                                       30 N. LaSalle Street
                                                          Suite 3000
                                                       Chicago, IL 60602
                                                         (312)704-9400




                                                                                                                        Page: 1
      Official Committee of Unsecured Creditors                                                                      08/31/2020
      Barfly Ventures, LLC, et al.                                                                    Account No:    10836-015
      c/o Gordon Food Service, Inc.                                                                 Statement No:        263217
      Attn: Sharon Murphy, Dir of Credit
      Palatine IL 60055

      Attn: Sharon Murphy, Director of Credit

      Litigation & Contested Matters




                                                             Fees

                                                                                                            Hours
08/27/2020    MAB    Draft temporary restraining order motion (4.2); e-mail correspondence with
                     John Lucas regarding same (0.2); strategy conference with Committee
                     professionals regarding same (0.3).                                                      4.70

08/28/2020    MAB    Draft temporary restraining order motion (5.9).                                          5.90

08/29/2020    MAB    Draft temporary restraining order motion (3.8).                                          3.80

08/30/2020    MAB    Draft temporary restraining order motion (2.9).                                          2.90

08/31/2020    EBV    Review and revise TRO regarding PPP use (3.1); call with Michael
                     Brandess and P. Hage regarding same (0.7).                                               3.80

              MAB    Strategy conference with Committee professionals regarding temporary
                     restraining motion and related go-forward approach (0.6); revise same (1.3).             1.90
                     For Current Services Rendered                                                           23.00    13,529.00




                     FOR YOUR CONVENIENCE, PLEASE PAY THIS INVOICE ONLINE THROUGH
                     "PAY MY BILL" LINK AT WWW.SFGH.COM
                     AS A COURTESY, WE WILL CREDIT BACK ANY CREDIT CARD
                     PROCESSING FEE YOU INCUR, ON YOUR NEXT INVOICE
